NO. 12-04-00380-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


NICHOLAS LAMAR SMITH,                          §     APPEAL FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of aggravated robbery.  The trial court assessed punishment at
imprisonment for fifteen years.  We have received the trial court’s certification showing that
Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered December 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(DO NOT PUBLISH)